Citation Nr: 0722654	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for loss of use of the left arm, claimed to have 
resulted from treatment at a Department of Veterans Affairs 
Medical Center (VAMC) in Palo Alto, California, in October 
2001.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a chronic right shoulder disability and 
depression, claimed as secondary to loss of use of the left 
arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  A transcript 
of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran's loss of 
use of the left arm was the proximate result of surgical 
treatment provided by the Palo Alto VAMC in October 2001; 
that VA's actions constituted carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault; or that the loss of use of the veteran's left arm was 
the result of an event that was not reasonably foreseeable.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's claimed 
right shoulder disability and depression is secondary to loss 
of use of the left arm that was the proximate result of 
surgical treatment provided by the Palo Alto VAMC in October 
2001; that VA's actions constituted carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault; or that his right shoulder disability and 
depression was the result of an event that was not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of use of the left arm, claimed 
to have resulted from treatment at a Department of Veterans 
Affairs Medical Center (VAMC) in Palo Alto, California, in 
October 2001, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.154, 3.358, 3.361 (2006).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a chronic right shoulder disability 
and depression, claimed as secondary to loss of use of the 
left arm, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.154, 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing he has 
persistent or recurring symptoms of an additional disability 
as well as records showing a relationship between his claimed 
additional disability and treatment, examination, or training 
provided by VA, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should send information describing any 
additional evidence or the evidence itself.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claims.  

The Board finds that the content of the April 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2004 SOC and Supplemental SOCs dated in March 2005 
and October 2006 provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2006), as 
amended in 1996, disability compensation shall be awarded for 
a "qualifying additional disability" in the same manner as 
if the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  
38 C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for 
a period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2006) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, the current version of 38 U.S.C.A. 
§ 1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In this case, the veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in March 2003.  Therefore, under the 
statute, the opinion of the General Counsel cited above, and 
the new regulation, the veteran's claim must be adjudicated 
under the current version of section 1151.  That is, the 
standard is to preclude compensation if the evidence does not 
establish negligence or other fault on the part of VA, or of 
an event not reasonably foreseeable.  The veteran contends 
that compensation pursuant to 38 U.S.C.A. § 1151 is warranted 
because he lost the use of his left arm due surgical 
treatment rendered by VA Medical Center (VAMC) personnel in 
October 2001.  

A.  Left arm disability

Review of the record shows the veteran underwent surgery on 
October 26, 2001, to treat left shoulder pain that had 
persisted for many years.  Prior to the surgery, the veteran 
was noted to have weakness in the supraspinatus and 
infraspinatus muscles, almost full range of motion passively, 
a massive rotator cuff tear, and arthritis in the 
acromioclavicular (AC) joint.  In October 2001, the veteran 
underwent surgical treatment, which included a left shoulder 
diagnostic arthroscopy, acromioplasty, and distal clavicle 
resection.  The veteran was also scheduled to undergo repair 
of his rotator cuff; however, at the time of the surgical 
procedure, the rotator cuff was found to be insufficient to 
repair and was completely debrided instead.  After surgery, 
the veteran was discharged home with instructions to wear a 
shoulder monitor whenever he was out of bed and to do passive 
range of motion exercises.  

For the next three months, the veteran reported to his 
scheduled follow-up appointments where he complained of 
ongoing pain in the left shoulder and his range of motion was 
limited.  The veteran was instructed to continue his 
exercises at home, and on January 24, 2002, the veteran's 
physician advised a course of physical therapy.  The 
examining physician noted the veteran was doing Carman's 
exercises but that he had some loss of deltoid attachment.  

On April 30, 2002, one or two sessions of physical therapy 
were authorized by VA, which the veteran attended.  The 
veteran reports that, by the time physical therapy had been 
authorized, his condition had already started to worsen and 
the physical therapist told him that they could not do 
anything to improve his left arm condition.  The veteran 
continued to receive treatment for his left arm condition and 
continued to experience pain and limited range of motion.  He 
was advised to continue range of motion exercises and 
subsequently underwent a trial of electrical nerve 
stimulation.  However, the veteran's range of motion 
continued to be extremely limited both passively and 
actively.  

In October 2003, the claims file was referred to a VA 
physician to determine whether there was an increase in the 
veteran's left shoulder disability as a result of the October 
2001 surgery and, if so, whether the increase was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Palo Alto VAMC, or was an event not reasonably foreseeable.  
The reviewing physician, Dr. G.E.S., reviewed the claims file 
and noted the veteran's post-surgery treatment.  He also 
noted the veteran currently has limited range of motion in 
all planes of excursion, which he did not have prior to 
surgery.  Dr. GES determined that the increase in the 
veteran's left shoulder disability was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment, but by the fact that physical therapy was not 
started for 6 1/2 months after surgery and that the veteran did 
not return for treatment for 9 months.  Dr. GES explained 
that, once physical therapy was started, recovery was 
extremely limited at best.

In August 2004, Dr. GES submitted an additional statement 
regarding his pervious conclusion.  Dr. GES provided a more 
detailed review of the medical evidence, particularly noting 
that the rotator cuff of the left shoulder was severely 
retracted and shortened as a result of the advanced age or 
the injury and could not be brought down to the humerus for 
the repair to be achieved.  Dr. GES also noted the veteran 
failed to return for follow-up treatment for 5 months between 
January and June 2002, and that when he returned, he had very 
little range of motion and was told to continue his 
exercises.  Dr. GES again concluded that the surgical 
procedure was within the standards of care in orthopedic 
surgery anywhere in the United States and that postoperative 
care was also within the standard of care.  In making this 
determination, Dr. GES noted that the expected result of such 
a procedure is to return to normal range of motion and 
function but that this was not accomplished in this case 
because inadequate exercises were performed.  Dr. GES stated 
that the veteran never quite committed himself to a full 
exercise program, which led to a reduction of range of 
motion, permanent weakness, and atrophy of the muscles.  He 
noted that, once that occurs, it is difficult to reconstitute 
those muscles and bringing them back to full muscle mass.  
Dr. GES also noted that physical therapy was not started for 
6 months, which he attributed to the veteran's failure to 
return to treatment for 5 months.  

In May 2005, the veteran's claims file was referred to a 
different VA physician in order to clarify whether any 
increased disability in the left shoulder was due to any 
fault on the part of VA physicians or an event not reasonable 
foreseeable, and to obtain an opinion regarding the delay in 
authorizing physical therapy.  Dr. K.K.T. reviewed the claims 
file and detailed the veteran's medical history as it 
pertains to his left shoulder disability.  Dr. KKT determined 
that the surgical procedure was performed within the 
standards of care in orthopedic surgery, given the status of 
the veteran's physical condition.  In making this 
determination, Dr. KKT noted that the modified procedures 
conducted in this case, namely the debridement of the rotator 
cuff, were done because repair of the rotator cuff could not 
be done and in order to make more room for the rotator cuff 
so the veteran could use whatever remaining muscles he had.  

Dr. KKT also noted that, following the procedure, the veteran 
was given instructions repeatedly to exercise and he showed 
his ability to do so and stated during follow-up appointments 
that he was doing the exercises.  With respect to the 
veteran's course of physical therapy, Dr. KKT noted that 
there are no standards of physical therapy of what should be 
done or whether it should be done by the patient alone or 
with the assistance of a physical therapist, but that a lot 
depends on the surgeon and they usually decide on the basis 
of the individual patient.  Dr. KKT stated the veteran in 
this case may have done some exercises but he may have not 
done them to the extent he was supposed to, and even if the 
physical therapy was provided in this case, it probably would 
not have made any difference.  In rendering this conclusion, 
Dr. KKT stated that, even with the best possible care with 
all the exercises that can be done, the outcome can be bad 
given the fact that it was difficult for the veteran to move 
his shoulder due to chronic pain and it was not always 
possible for the veteran to do range of motion exercise 
through full range of motion.  Dr. KKT explained that pain 
can cause gradual deterioration in range of motion and 
strength and that he has seen such a result where progress 
could not be made even when continued physical therapy was 
done for extended periods of time and efforts were made to 
maintain and improve function.  

The veteran contends that the October 2001 surgery was not 
done correctly.  In support of his argument, the veteran 
points to a December 2001 MRI Report which states that the 
veteran had a "failed surgery" on a massive rotator cuff 
tear.  He has also stated that one of his treating physicians 
used the words "totally unforeseeable accident" in 
describing his left shoulder disability.  In the alternative, 
the veteran argues that had physical therapy been authorized 
sooner, he would have more use of the arm and a lot less 
pain.  In this regard, the veteran asserts that his treating 
physician ordered physical therapy on December 4, 2001, and 
that he hand delivered the consultation form for such to his 
primary care physician the next day, but that it took around 
six months before it was finally authorized.  

After carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against the veteran's claim.  
In making this determination, the Board notes that both of 
the physicians who reviewed the claims file found that the 
surgery performed on the veteran's left shoulder was within 
the standards of care in orthopedic surgery, given the status 
of the veteran's medical condition.  As noted, Dr. KKT found 
that opting to do a debridement of the veteran's rotator 
cuff, as opposed to complete repair, was clinically 
acceptable given that the rotator cuff was severely retracted 
and shortened.  In evaluating the ultimate merit of this 
claim, the Board notes there is no medical evidence of record 
suggesting that the October 2001 surgery involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
physicians who conducted the surgery.  In fact, the VA 
physician who reviewed the veteran's claims file in October 
2003 and August 2004 also determined that the surgery was 
performed within the standards of care in orthopedic surgery.  

In addition to the foregoing, the Board has considered the 
veteran's contention that VA waited to long to authorize 
physical therapy, and that this contributed to the worsening 
of his left shoulder disorder.  In this regard, the Board 
notes that Dr. KKT's May 2005 opinion and Dr. GES's October 
2003 and August 2004 opinions make mention of the veteran 
attending physical therapy prior to his October 2001 surgery 
as well as his lack of commitment to the exercise program 
recommended after his surgery.  However, the veteran has 
rigorously denied that he had physical therapy prior to his 
surgery or that he did not perform the range of motion 
exercises prescribed after surgery.  

In any event, the Board notes that, even if the veteran did 
not attend a prior physical therapy session, his records do 
reflect that he was instructed on doing range of motion 
exercises following the surgery, and that he was found by 
examining physician to have been noncompliant with those 
exercises.  Also Dr. KKT explained that there are no specific 
standards of physical therapy as to what should be done, or 
whether it should be done by the patient alone or with the 
assistance of a physical therapist.  Dr. KKT indicated that 
much depends on the surgeon and the practicing clinician, and 
they usually decide on the basis of individual patients 
whether that patient is capable of doing exercises.  He 
explained that there is nothing to suggest that the veteran 
was not capable of understanding these instructions and that 
he reported at times that he was, in fact, doing the 
exercises.  Thus, the physician concluded that he may have 
done the exercises at times, but not as much as he was 
supposed to.  Thus, the physician ultimately concluded that, 
even veteran if the veteran had undergone physical therapy 
sooner, it probably would not have made any difference in his 
case.  The physician explained that a gradual loss of motion 
such as occurred here is not unexpected if range of motion is 
not done on a daily basis.

In short, this opinion suggests that the care that the delay 
in authorizing physical therapy was due to a belief that the 
veteran could do exercises in accordance with instructions, 
and that, although it was ultimately decided that should see 
a therapist, there is no indication of negligence or other 
fault on the part of VA in the post-surgery treatment 
provided.

Furthermore, Dr. KKT ultimately concluded that physical 
therapy may not have changed the outcome in this case given 
the veteran's chronic pain and his consequent inability to do 
range of motion exercises to full range of motion.  As noted 
above, Dr. KKT explained that he has seen such a result when 
continued physical therapy was done for extended periods of 
time and efforts were made to maintain and improve function 
yet clinical progress could not be made.  In addition, Dr. 
KKT stated in his May 2005 opinion that the veteran was 
advised of the possibility of bad outcomes following the 
procedure as is noted and shown in the consent form signed by 
the veteran and included in the claims file.  

In short, the Board finds there is no competent medical 
evidence showing the veteran's loss of use of the left arm 
was due to either his surgery or the follow-up treatment he 
received, or due negligence or other fault by VA.  Further, 
the evidence also shows that the outcome of the surgery was 
not event that was not reasonably foreseeable.

The Board has carefully considered the veteran's sincere and 
forthright testimony at the April 2007 video conference 
hearing.  However, we find there is no competent evidence to 
support his contentions.  As noted above, the veteran 
contends he is entitled to compensation in this case because 
there is evidence referring to his October 2001 surgery as a 
"failed surgery" and because one of his physicians used to 
words "totally unforeseeable accident" in describing his 
left shoulder disability.  Although the December 2002 MRI 
report refers to the veteran's surgery as a "failed surgery 
on a massive rotator cuff tear," the Board finds this 
evidence does not assist the veteran in establishing 
entitlement to compensation under 38 U.S.C.A. § 1151 because 
it does not contain an opinion regarding whether the surgery 
was performed with carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault.  
Similarly, while the Board has no reason to doubt the 
veteran's report that his physician referred to his 
disability as a "totally unforeseeable accident," the 
greater weight of the probative medical evidence suggests 
that this outcome was, in fact, a foreseeable consequence of 
undergoing such surgery.

The only evidence that states the veteran's current left arm 
disability is due to negligence or other fault on the part of 
VA in performing the October 2001 surgery, or in failing to 
authorize physical therapy sooner, is the veteran's own 
statements.  However, there is no evidence showing the 
veteran is capable of opining on matters requiring medical 
knowledge, such as medical etiology and causation of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As discussed in detail above, there are two medical opinions 
of record suggesting that VA was not negligent or otherwise 
at fault for the deterioration of his left shoulder 
disability, either through the surgery or the post-surgical 
treatment.  There simply is no contrary medical evidence of 
record, either from the treatment records or from any medical 
opinion submitted or obtained, that VA personnel exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in providing surgical 
treatment in October 2001 or in providing postoperative 
treatment, nor is there any competent evidence that the 
treatment involved any unforeseen event.  Therefore, the 
Board finds a lack of probative evidence to warrant a grant 
of the veteran's claim.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application, and he is not entitled to 
compensation under 38 U.S.C.A. § 1151.  See Gilbert, 1 Vet. 
App. at 55.  

B.  Right shoulder disability and Depression

In addition to the foregoing, the veteran contends he is 
entitled to compensation under 38 U.S.C.A. § 1151 because he 
currently has a right shoulder disability and depression that 
are secondary to the loss of use of his left arm.  At the 
April 2007 video conference hearing, the veteran testified 
that his right arm started bothering him about one year after 
the October 2001 surgery on his left arm and that he began 
feeling sorry for himself when he realized how bad his left 
arm was.  

Review of the evidence shows the veteran has a current 
diagnosis of depression and has complained of pain in his 
right shoulder.  See VA outpatient treatment records dated 
January 2005 and April 2002.  As noted, the veteran's 
contends that these disabilities are related to the loss of 
use of his left arm.

However, for reasons detailed above, entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of use of the 
left arm is denied, and thus, entitlement to compensation 
under 38 U.S.C.A. § 1151 for a right shoulder disability and 
depression, claimed as secondary to loss of use of the left 
arm, must also be denied.  

In essence, even if these disorders are presumed to be 
related to the loss of use of the left arm, compensation must 
be denied as the left arm disorder has not been fund to be 
subject to compensation under 38 U.S.C.A. § 1151.  
Furthermore, there is also no competent medical evidence 
otherwise showing the veteran's right shoulder disability 
and/or depression are the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by the VA physicians who performed the October 2001 
surgery, or that his right shoulder disability and depression 
are the result of an outcome that was not reasonably 
foreseeable.  Therefore, the preponderance of the evidence is 
against the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 for a right shoulder disability and 
depression, claimed as secondary to the loss of use of his 
left arm, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for loss of use of the left arm, claimed to have resulted 
from treatment at a Department of Veterans Affairs Medical 
Center (VAMC) in Palo Alto, California, in October 2001, is 
denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a chronic right shoulder disability and depression, 
claimed as secondary to loss of use of the left arm, is 
denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


